ORDER
The records in the office of the Clerk of The Supreme Court show that, on April 13, 1967, Jackie Kershaw Cooper was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Mr. Robert N. DuRant, Executive Director of the South Carolina Bar, dated December 18, 1981, Jackie Kershaw Cooper submitted his resignation from the South Carolina Bar. Jackie Kershaw Cooper’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Jackie Kershaw Cooper be accepted. He shall forwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be striken from the roll of attorneys.
“December 18, 1981
Robert N. DuRant
Executive Director
South Carolina Bar
P. O. Box 11039
Columbia, South Carolina 29211
Dear Mr. DuRant:
Please submit my resignation to the Supreme Court of South Carolina for acceptance.
Sincerely,
/s/Jackie K. Cooper
JACKIE K. Cooper
12688 Highview Lane
Redlands, California 92373”